EXHIBIT 21 SUBSIDIARIES 1. Pioche-Ely Valley Mines, Inc. is a Nevada corporation doing business under its corporate name.The Company beneficially owns approximately 55% of the capital stock of Pioche-Ely Valley Mines, Inc. 2. South Hampton Resources International, S.L. is a Spanish corporation doing business under its corporate name.The Company owns 100% of the capital stock of South Hampton Resources International, S.L. 3. Texas Oil & Chemical Co. II, Inc. is a Texas corporation doing business under its corporate name.Arabian American Development Company owns 100% of the capital stock of Texas Oil & Chemical Co. II. Inc. 4. South Hampton Resources, Inc. is a Texas corporation doing business under its corporate name.Texas Oil & Chemical Co. II, Inc. owns 100% of the capital stock of South Hampton Resources, Inc. 5. Gulf State Pipe Line Company is a Texas corporation doing business under its corporate name.South Hampton Resources, Inc. owns 100% of the capital stock of Gulf State Pipe Line Company.
